DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2-4 and 21 have been cancelled. Claims 1, 5-20, and 22-24 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 was filed after the mailing date of the non-final rejection on 08/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 5-16, and 22-24 are allowed.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
On page 9 of the Applicant’s Remarks, the Applicant argues that, “Ju fails to overcome the deficiencies of the other cited references and one of ordinary skill in the art would have had no apparent reason to modify the other cited references in view of Ju. For example, Ju fails to disclose or suggest "processing the image to determine an appropriate detection algorithm based on a characteristic of the object and a surrounding environment" and "selecting the based on a characteristic of the object and a surrounding environment" or "selecting the appropriate detection algorithm from a library of detection algorithms" as claimed. In fact, the cited portion of Ju states that "an algorithm designer generally designs a suitable algorithm process . . . ." Id Ju does not disclose or suggest the selection of an algorithm from a library of algorithms, let alone making such a selection based on "a characteristic of the object and a surrounding environment" as claimed.”
However, the Examiner respectfully disagrees with the Applicant’s Remarks. The claim limitation states, “processing the image to determine an appropriate detection algorithm based on a characteristic of the object and a surrounding environment; selecting the appropriate detection algorithm from a library of detection algorithms.” Claim 17 was rejected under 35 U.S.C. 103 as being unpatentable over Sablak et al. (Hereafter, “Sablak”) [US 2012/0081552 A1] in view of Roumeliotis et al. (Hereafter, “Roumeliotis”) [US 2016/0327395 A1] in further view of Fahn et al. (Hereafter, “Fahn”) [US 2009/0128618 A1] in even further view of Ju et al. (Hereafter, “Ju”) [US 2019/0156138 A1].
Sablak discloses a video tracking system and method are provided for tracking a target object with a video camera [See Sablak, Abstract]. The invention comprises, in one form thereof, a video tracking system which includes a video camera having a field of view wherein the camera is selectively adjustable and adjustment of the camera varies the field of view of the processor receives video images acquired by the camera and selectively adjusts the camera [See Sablak, 0008]. The processor is programmed to detect a moving target object in the video images and adjust the camera to track the target object wherein the processor adjusts the camera at a plurality of varied adjustment rates [See Sablak, 0008]. 
However, Sablak fails to explicitly disclose processing the image to determine an appropriate detection algorithm based on a characteristic of the object and a surrounding environment; selecting the appropriate detection algorithm from a library of detection algorithms.
Roumeliotis discloses a vision-aided inertial navigation system comprises at least one image source to produce image data along a trajectory of the VINS within an environment, wherein the image data contains a plurality of features observed within the environment at a plurality of poses of the VINS along the trajectory, and an inertial measurement unit (IMU) to produce IMU data indicative of motion of the vision-aided inertial navigation system [See Roumeliotis, 0005]. As shown in the example of FIG. 2, estimator 22 comprises a processing pipeline 11 for measurements from image source 12 and IMU 16 [See Roumeliotis, 0025]. In this example, processing pipeline 11 includes feature extraction and tracking module 12, outlier rejection module 13, information manager 15 and filter 23 [See Roumeliotis, 0025].  
Feature extraction and tracking module 12 extracts features 15 from image data 14 acquired by image source 12 and stores information describing the features in feature database 25 [See Roumeliotis, 0026]. Feature extraction and tracking module 12 may, for identify features and track features 15 across images using, for example, the Kanade-Lucas-Tomasi (KLT) techniques described in Bruce D. Lucas and Takeo Kanade, An iterative image registration technique with an application to stereo vision, In Proc. of the International Joint Conference on Artificial Intelligence, pages 674-679, Vancouver, British Columbia, Aug.  24-28 1981, the entire content of which in incorporated herein by reference [See Roumeliotis, 0026]. 
Outlier rejection module 13 provides robust outlier rejection of measurements from image source 12 and IMU 16 [See Roumeliotis, 0027]. For example, outlier rejection module may apply a Mahalanobis distance tests to the feature measurements to identify and reject outliers [See Roumeliotis, 0027]. As one example, outlier rejection module 13 may apply a 2-Point Random sample consensus (RANSAC) technique described in Laurent Kneip, Margarita Chli, and Roland Siegwart, Robust Real-Time Visual Odometty with a Single Camera and an Imu, In Proc. of the British Machine Vision Conference, pages 16.1-16.11, Dundee, Scotland, Aug.  29-Sep. 2 2011, the entire content of which in incorporated herein by reference [See Roumeliotis, 0027].
However, Roumeliotis fails to explicitly disclose processing the image to determine an appropriate detection algorithm based on a characteristic of the object and a surrounding environment.
Fahn discloses a system and method for automatically selecting an object from a field of view of a handheld image capture device [See Fahn, Abstract]. The system includes sensors configured to sense features of one or more objects in the field of view and a decision unit configured to automatically select one or more objects from the field of view based on the 
FIG. 4 illustrates the auto-center capability according to some embodiments of the automatic image capture system [See Fahn, 0049]. Here, the auto-center capability will be described in reference to a dual-imager MAAM camera 300 (FIG. 3B) [See Fahn, 0049]. However, it will be understood that the auto-center capability may be implemented also with a single-imager MAAM camera 100 such as shown in FIGS. 1, 2A, 2B, and 2C [See Fahn, 0049]. During an auto-center process, an object of interest 401, such as a bicyclist in the illustration, may be moving or stationary [See Fahn, 0049]. Here, for the purpose of illustration of the auto-center capability, the object of interest 401 is assumed to be moving along the horizontal direction as shown in FIG. 4 [See Fahn, 0049]. As discussed above in reference to FIG. 3B, the dual-imager MAAM camera 300 includes the stationary imager 330 and the actuated imager 310 [See Fahn, 0049]. In addition, the stationary imager 330 has the wide field of view α 350 while the actuated imager has the standard field of view β 340 that is narrower than α [See Fahn, 0049]. 
Initially, the bicyclist 401, being located inside the wide field of view a 350, is selected as the object of interest to be centered [See Fahn, 0050]. This selection of an object of interest is performed by an object selection module which will be described in detail in reference to FIG. 9 Subsequently, the stationary imager 330 continues to track the bicyclist to a later position 402 at a later time using a software algorithm [See Fahn, 0050].  Such software-based tracking may be achieved by optic flow or other vision algorithms (e.g., O'Sullivan, Igoe, Physical Computing: Sensing and Controlling the Physical World with Computers, Chapter 9, Thomson Course Tech., 2004) [See Fahn, 0050]. The SwisTrack tool (see, e.g., SwisTrack: A Tracking Tool for Multi-Unit Robotic and Biological Systems, by Correll, Nikolaus; Sempo, Gregory; Lopez de Meneses, Yuri; Halloy, Jose; Deneubourg, Jean-Louis; Martinoli, Alcherio, in 2006 IEEE/RSJ International Conference on Intelligent Robots and Systems (2006), p. 2185-2191, 2006) can be used for trajectory tracking of multiple moving objects, with its core image manipulation functions provided by Intel Corporation's Open Source Computer Vision Library ("OpenCV Library"), for example [See Fahn, 0050]. A visual tracking or video tracking system can also be used, which includes algorithms such as, but not limited to: blob tracking, kernel-based tracking, contour tracking, Kalman filters, and particle filters [See Fahn, 0050]. Based on the image provided by the stationary imager 330, the object selection module calculates the object location information regarding the center coordinate of the bicyclist in its image field 410 [See Fahn, 0050]. Meanwhile, the actuated imager 310, based on object location information, initially moves the lens using one or both of the auto-pan DOF and the auto-tilt DOF so as to bring the image of the bicyclist to the center of its image field 420, which is defined by the standard field of view β 340 [See Fahn, 0050]. Subsequently, the actuated imager 310 continues to move the lens to physically track the moving object, based on the 
Fahn fails to explicitly disclose processing the image to determine an appropriate detection algorithm based on a characteristic of the object and a surrounding environment.
Ju discloses a technique of detecting moving objects, and in particular, to an image-based object tracking method, a system and a computer-readable recording medium thereof [See Ju, 0002]. As technology advances, visual monitoring apparatuses have been developed to exhibit great application potentials, and video image detection techniques have been widely applied to various applications for recognizing and tracking moving objects [See Ju, 0003]. Specifically, tracking algorithms based on image processing are indispensable core techniques in visual monitoring systems [See Ju, 0003]. By using tracking algorithms based on image processing, a visual monitoring system can analyze video images to track positions and movement statuses of tracked objects in a monitor environment [See Ju, 0003]. 
However, in different monitor environments and scenarios, properties, forms, and moving tendencies of the tracked object as well as types of the monitor environment are all different [See Ju, 0004]. Therefore, an algorithm designer generally designs a suitable algorithm process according to the monitor environment and scenario to detect and track objects accurately and efficiently [See Ju, 0004].  Most of the object tracking algorithms are adopted to detect and track people or object, such as vehicles, in an opening space [See Ju, 0004]. The open space indicates that the tracked objects may enter or go out of the monitored space, and the number of the tracked objects in the open space is not fixed [See Ju, 0004]. Therefore, the tracking algorithms for an open space generally focus on monitoring moving trends of the tracked objects, whether the tracked objects repetitively appear, or whether the tracked objects enter a prohibited area [See Ju, 0004]. However, a complete process for accurately tracking the tracked objects in an enclosed space is seldom discussed [See Ju, 0004]. Moreover, how to improve tracking accuracy for tracked objects having greater formal changes is also one of the issues that attract attention from people skilled in the art [See Ju, 0004]. Thus, Ju discloses that the algorithms for the detection and tracking of the objects are determined according to the environment and scenarios. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sablak’s image processing of video images to detect a moving target object and track the target object with the processing of the image data to identify features and track features across images as taught by Roumeliotis, the use of tracking algorithms for tracking objects of interest as taught by Fahn, and the determination of a suitable algorithm for the detection and tracking of objects according to the environment and scenario as taught by Ju. Therefore, the claim limitations would have been obvious in view of Sablak, Roumeliotis, Fahn, and Ju.
	On pages 9-10 of the Applicant’s Remarks, the Applicant argues that, “Ju's system would not work in an open space. In this way, in order for the system of Ju be included in any of the prima facie case of obviousness. MPEP § 2143.01(VI) (citing In re Ratti, 270 F.2d 810, 813 (C.C.P.A. 1959) ("If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims primalfacie obvious."). Therefore, even if one of ordinary skill in the art understood Ju to describe a "detection algorithm based on a characteristic of the object and a surrounding environment," which Applicant does not concede, one of ordinary skill in the art would have had no apparent reason to modify the other cited references in view of Ju.”
However, Examiner respectfully disagrees the Applicant’s Remarks. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, references are in the same field of image/video based object tracking. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sablak’s image processing of video images to detect a moving target object and track the target object with the processing of the image data to identify features and track features across images as taught by Roumeliotis, the use of tracking algorithms for tracking objects of interest as taught by Fahn, and the determination of a suitable algorithm for the detection and tracking of objects the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sablak et al. (Hereafter, “Sablak”) [US 2012/0081552 A1] in view of Roumeliotis et al. (Hereafter, “Roumeliotis”) [US 2016/0327395 A1] in further view of Fahn et al. (Hereafter, “Fahn”) [US 2009/0128618 A1]in further view of Ju et al. (Hereafter, “Ju”) [US 2019/0156138 A1].
In regards to claim 17, Sablak discloses a method for visually localizing an individual ([0002] a video camera system for tracking a moving object), the method comprising the steps of: capturing an image containing an object via a camera using a first pan, tilt, and/or zoom (PTZ) configuration, wherein the camera is associated with the individual and moveable within a local environment ([0004] Movable cameras which may pan, tilt and/or zoom may also be used to track objects. The use of a PTZ (pan, tilt, zoom) camera system will typically reduce the number of cameras required for a given surveillance site and also thereby reduce the number and cost of the video feeds and system integration hardware such as multiplexers and switchers associated therewith. [0008] The invention comprises, in one form thereof, a video tracking system which includes a video camera having a field of view wherein the camera is selectively adjustable and adjustment of the camera varies the field of view of the camera. Also included is at least one processor which is operably coupled to the camera.); processing the image to determine an appropriate detection algorithm ([0008] The processor receives video images acquired by the camera and selectively adjusts the camera. The processor is programmed to detect a moving target object in the video images and adjust the camera to track the target object wherein the processor adjusts the camera at a plurality of varied adjustment rates.) ([0008] the processor is programmed to detect a moving target object in the video images [0043] Tracking unit 50 performs several functions, it controls video decoder 58 and captures video frames acquired by camera 22; it registers video frames taken at different times to remove the effects of camera motion; it performs a video content analysis to detect target objects which are in motion within the FOV of camera 22), wherein the detection algorithm circumscribes the object with a bounding box ([0084] If a moving target object is present in the images, the centroid of the target object is determined at block 120. At block 122 images I1 and I2 and the data associated therewith are swapped as described above with respect to block 98. At block 124 the size of the detected target object, i.e., the Blob_Size, is compared to a threshold value and, if the target object is not large enough, or if no target object has been found in the images, the process returns to block 84. If the target object is larger than the threshold size, the process continues on to block 100 through 106 where the adjustment parameters of camera 22 are determined and then communicated to camera 22 as described above.); determining whether the object is moving or stationary ([0008] processor is programmed to detect a moving target object in the video images); ([0043] calculates the relative direction, speed and size of the detected target objects), ([0052] Tracking unit 50 does not require the two images which are used to determine the motion of the POI to be taken with the camera having the same pan, tilt and focal length settings for each image. Instead, tracking unit 50 maps or aligns one of the images with the other image and then determines the relative velocity and direction of movement of the POI.); determining a second PTZ configuration; and orientating the camera in accordance with the second PTZ configuration ([0006] The camera may then remain stationary as the target object moves away from the center of the FOV and a new estimated future target location is computed. The camera will then be repositioned to once again recenter the target object. Such discrete camera movements are continually repeated to track the target object.); 
Roumeliotis discloses a method for visually localizing an individual ([Abstract] Vision-aided inertial navigation system (VINS)), the method comprising the steps of: capturing an image containing an object via a camera ([0022] FIG. 2 illustrates an example implementation of VINS 10 in further detail. Image source 12 of VINS 10 images an environment in which VINS 10 operates so as to produce image data 14. That is, image source 12 generates image data 14 that captures a number of features visible in the environment. Image source 12 may be, for example, one or more cameras that capture 2D or 3D images, a laser scanner or other optical device that produces a stream of 1D image data, a depth sensor that produces image data indicative of ranges for features within the environment, a stereo vision system having multiple cameras to produce 3D information, a Doppler radar and the like. In this way, image data 14 provides exteroceptive information as to the external environment in which VINS 10 operates. Moreover, image source 12 may capture and produce image data 14 at time intervals in accordance one or more clocks associated with the image source. In other words, image source 12 may produce image data 14 at each of a first set of time instances along a trajectory within the three-dimensional (3D) environment, wherein the image data captures features 15 within the 3D environment at each of the first time instances.); processing the image to determine an appropriate detection algorithm based on a characteristic of the object ([0026] Feature extraction and tracking module 12 extracts features 15 from image data 14 acquired by image source 12 and stores information describing the features in feature database 25. Feature extraction and tracking module 12 may, for example, perform corner and edge detection to identify features and track features 15 across images using, for example, the Kanade-Lucas-Tomasi (KLT) techniques described in Bruce D. Lucas and Takeo Kanade, An iterative image registration technique with an application to stereo vision, In Proc. of the International Joint Conference on Artificial Intelligence, pages 674-679, Vancouver, British Columbia, Aug.  24-28 1981, the entire content of which in incorporated herein by reference. [0027] Outlier rejection module 13 provides robust outlier rejection of measurements from image source 12 and IMU 16.  For example, outlier rejection module may apply a Mahalanobis distance tests to the feature measurements to identify and reject outliers. As one example, outlier rejection module 13 may apply a 2-Point Random sample consensus (RANSAC) technique described in Laurent Kneip, Margarita Chli, and Roland Siegwart, Robust Real-Time Visual Odometty with a Single Camera and an Imu, In Proc.  of the British Machine Vision Conference, pages 16.1-16.11, Dundee, Scotland, Aug.  29-Sep. 2 2011, the entire content of which in incorporated herein by reference.); estimating a position of the object in relation to one of a user or other objects, wherein the position is estimated using a ([0020] As described in detail herein, VINS 10 includes a hardware-based computing platform that implements an estimator that fuses the image data and the IMU data to perform localization of VINS 10 within environment 10. That is, based on the image data and the IMU data, VINS 10 determines, at discrete points along the trajectory of VINS as the VINS traverses environment 2, poses (position and orientation) of VINS 10 as well as positions of features 15. [0021] As described herein, in one example implementation, VINS 10 implements an inverse, sliding-window filter (ISWF) for processing inertial and visual measurements. That is, estimator 22 applies the ISWF to process image data 14 and IMU data 18 to estimate the 3D IMU pose and velocity together with the time-varying IMU biases and to produce, based on the captured image data, estimates for poses of VINS 10 along the trajectory and an overall map of visual features 15.), and storing the position of the object in a map memory, wherein ([0020] That is, estimator 22 applies the ISWF to process image data 14 and IMU data 18 to estimate the 3D IMU pose and velocity together with the time-varying IMU biases and to produce, based on the captured image data, estimates for poses of VINS 10 along the trajectory and an overall map of visual features 15.); and generating a real-time map of the local environment in a GPS-denied environment ([0019] Environment 2 may, for example, represent an environment where conventional GPS-signals are unavailable for navigation, such as on the moon or a different planet or even underwater.), wherein the real-time map reflects a current position of the camera and the position of the object ([0019] VINS 10 may perform simultaneous localization and mapping (SLAM) by constructing a map of environment 2 while simultaneously determining the position and orientation of VINS 10 as the VINS traverses the environment [0019] Features 15, also referred to as landmarks, represent objects visible within environment 2, such as rocks, trees, signs, walls, stairs, chairs, tables, and the like. Features 15 may be moving or stationary objects within environment 2. [0020] Utilizing these techniques, VINS 10 may navigate environment 2 and, in some cases, may construct a map of the environment including the positions of features 15.).
Fahn discloses a method for visually localizing an individual ([Title] System and Method for Object Selection in a Handheld Image Capture Device), the method comprising the steps of: capturing an image containing an object via a camera using a first pan, tilt, and/or zoom (PTZ) configuration ([0034] FIG. 1 shows an imager with a multiple-axis actuating mechanism (hereinafter "MAAM imager"). The MAAM imager shown in FIG. 1 is a single-imager handheld camera with a multiple-axis actuating mechanism (herein after a "single-imager MAAM camera"). The single-imager MAAM camera 100 includes a camera body 120 and an actuated imager 110. [0050] Initially, the bicyclist 401, being located inside the wide field of view a 350, is selected as the object of interest to be centered.); processing the image to determine an appropriate detection algorithm ([0053-0054] auto-rotate process, auto-center process, auto-zoom process) ([0050] This selection of an object of interest is performed by an object selection module which will be described in detail in reference to FIG. 9 below. The bicyclist 401 appears in the upper right portion of an image field 410 of the static imager 330 (FIG. 3B) which is defined by the wide field of view a 350. Subsequently, the stationary imager 330 continues to track the bicyclist to a later position 402 at a later time using a software algorithm. Such software-based tracking may be achieved by optic flow or other vision algorithms (e.g., O'Sullivan, Igoe, Physical Computing: Sensing and Controlling the Physical World with Computers, Chapter 9, Thomson Course Tech., 2004). The SwisTrack tool (see, e.g., SwisTrack: A Tracking Tool for Multi-Unit Robotic and Biological Systems, by Correll, Nikolaus; Sempo, Gregory; Lopez de Meneses, Yuri; Halloy, Jose; Deneubourg, Jean-Louis; Martinoli, Alcherio, in 2006 IEEE/RSJ International Conference on Intelligent Robots and Systems (2006), p. 2185-2191, 2006) can be used for trajectory tracking of multiple moving objects, with its core image manipulation functions provided by Intel Corporation's Open Source Computer Vision Library ("OpenCV Library"), for example. A visual tracking or video tracking system can also be used, which includes algorithms such as, but not limited to: blob tracking, kernel-based tracking, contour tracking, Kalman filters, and particle filters. Based on the image provided by the stationary imager 330, the object selection module calculates the object location information regarding the center coordinate of the bicyclist in its image field 410.); determining whether the object is moving or stationary ([0052] An object of interest 501, such as a bicyclist in the illustration, may be moving or stationary.); in response to determining the object is stationary ([0050] In case the object of interest 401 remains stationary, the actuated imager 310 will initially move the lens so as to center the object of interest in its image field 420 based on the object location. [0052] For the purpose of illustration of the auto-zoom capability, the object of interest is assumed to be stationary. This is because even if the object is moving in an absolute sense with respect to the background, the object remains stationary in a relative sense within an image field 550 and 560 of the actuated imager 310 due to the auto-center process as discussed above in reference to FIG. 4): estimating a position of the object in relation to one of a user or other objects ([0045] The single-imager MAAM camera, such as that shown in FIGS. 2A and 2B may be used for an auto-centering purpose, e.g., centering an object of interest in the center of the captured image field. In other embodiments, the object of interest could be centered in a particular zone or placed at the intersection of particular zones of the captured image field. Assuming an object of interest is selected, the selected object may be centered automatically by a combination of the panning and the tilting motions of the actuated imager. The auto-center feature will be described in detail in reference to FIG. 4 below.), wherein the position is estimated using a Kalman filter ([0050] A visual tracking or video tracking system can also be used, which includes algorithms such as, but not limited to: blob tracking, kernel-based tracking, contour tracking, Kalman filters, and particle filters.) and inertial measurements from an inertial measurement unit (IMU) ([0065] In some embodiments, the camera body movement detection unit 931 is based on an inertial sensor such as a MEMS-based accelerometer available from Analog Devices (Norwood, Mass.), for example.), and ([0050] Meanwhile, the actuated imager 310, based on object location information, initially moves the lens using one or both of the auto-pan DOF and the auto-tilt DOF so as to bring the image of the bicyclist to the center of its image field 420, which is defined by the standard field of view β 340. Subsequently, the actuated imager 310 continues to move the lens to physically track the moving object, based on the object location information, so that the bicyclist at the later position and time 402 remains centered within the image field 420 of the actuated imager.).
Ju discloses processing the image to determine an appropriate detection algorithm based on a characteristic of the object and a surrounding environment; selecting the appropriate detection algorithm from a library of detection algorithms and a surrounding environment ([0004] However, in different monitor environments and scenarios, properties, forms, and moving tendencies of the tracked object as well as types of the monitor environment are all different. Therefore, an algorithm designer generally designs a suitable algorithm process according to the monitor environment and scenario to detect and track objects accurately and efficiently. Most of the object tracking algorithms are adopted to detect and track people or object, such as vehicles, in an opening space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sablak with the use of the IMU in the camera’s housing (VINS) and the use of SLAM for constructing a map of the environment surrounding the camera’s housing (VINS) as taught by Roumeliotis. The motivation behind this modification would have been to determine the position and orientation of the VINS (including camera) and the moving and stationary features in the environment using the IMU which can accurately track dynamic motions over short time durations in GPS-denied environments [See Roumeliotis]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sablak with the ability to determine if the object is stationary or moving and center the object in the image when the object is stationary as taught by Fahn in order to improve object detection through the image capture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sablak and Fahn with use of the monitor environment and objects to design a suitable algorithm process as taught by Ju. The motivation behind this modification would have been to have a complete process for accurately tracking the tracked objects and to improve tracking accuracy for tracked objects having greater formal changes [See Ju, 0004].

In regards to claim 18, the limitations of claim 17 have been addressed. Sablak discloses wherein computer vision is used in at least one of the steps of: processing the image ([0008] The processor receives video images acquired by the camera and selectively adjusts the camera. The processor is programmed to detect a moving target object in the video images and adjust the camera to track the target object wherein the processor adjusts the camera at a plurality of varied adjustment rates.), ([0008] the processor is programmed to detect a moving target object in the video images [0043] Tracking unit 50 performs several functions, it controls video decoder 58 and captures video frames acquired by camera 22; it registers video frames taken at different times to remove the effects of camera motion; it performs a video content analysis to detect target objects which are in motion within the FOV of camera 22), and determining whether the object is moving or stationary ([0008] processor is programmed to detect a moving target object in the video images).
Fahn discloses wherein computer vision is used in at least one of the steps of: processing the image ([0053-0054] auto-rotate process, auto-center process, auto-zoom process), selecting the appropriate detection algorithm ([0050] This selection of an object of interest is performed by an object selection module which will be described in detail in reference to FIG. 9 below. The bicyclist 401 appears in the upper right portion of an image field 410 of the static imager 330 (FIG. 3B) which is defined by the wide field of view a 350. Subsequently, the stationary imager 330 continues to track the bicyclist to a later position 402 at a later time using a software algorithm. Such software-based tracking may be achieved by optic flow or other vision algorithms (e.g., O'Sullivan, Igoe, Physical Computing: Sensing and Controlling the Physical World with Computers, Chapter 9, Thomson Course Tech., 2004). The SwisTrack tool (see, e.g., SwisTrack: A Tracking Tool for Multi-Unit Robotic and Biological Systems, by Correll, Nikolaus; Sempo, Gregory; Lopez de Meneses, Yuri; Halloy, Jose; Deneubourg, Jean-Louis; Martinoli, Alcherio, in 2006 IEEE/RSJ International Conference on Intelligent Robots and Systems (2006), p. 2185-2191, 2006) can be used for trajectory tracking of multiple moving objects, with its core image manipulation functions provided by Intel Corporation's Open Source Computer Vision Library ("OpenCV Library"), for example. A visual tracking or video tracking system can also be used, which includes algorithms such as, but not limited to: blob tracking, kernel-based tracking, contour tracking, Kalman filters, and particle filters. Based on the image provided by the stationary imager 330, the object selection module calculates the object location information regarding the center coordinate of the bicyclist in its image field 410.), detecting an object within the image ([0050] In case the object of interest 401 remains stationary, the actuated imager 310 will initially move the lens so as to center the object of interest in its image field 420 based on the object location. [0052] For the purpose of illustration of the auto-zoom capability, the object of interest is assumed to be stationary. This is because even if the object is moving in an absolute sense with respect to the background, the object remains stationary in a relative sense within an image field 550 and 560 of the actuated imager 310 due to the auto-center process as discussed above in reference to FIG. 4), and determining whether the object is moving or stationary ([0052] An object of interest 501, such as a bicyclist in the illustration, may be moving or stationary.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sablak with the teachings of Fahn in order to improve object detection through the image capture.

In regards to claim 19, the limitations of claim 17 have been addressed. Sablak discloses wherein the camera comprises a plurality of cameras that have omnidirectional coverage between them ([0039] Illustrated system 20 is a single camera application, however, the present invention may be used within a larger surveillance system having additional cameras which may be either stationary or moveable cameras or some combination thereof to provide coverage of a larger or more complex surveillance area.).

In regards to claim 20, the limitations of claim 17 have been addressed. Sablak discloses further comprising the step of sharing at least one of estimated position and/or map information with an external device ([0013] The tracking system may also include a display device and an input device operably coupled to said system wherein an operator may view the video images on the display device and input commands or data into the system through the input device. The display device and input device may be positioned remotely from said camera. [0092] The present invention can be used in many environments where it is desirable to have video surveillance capabilities. For example, system 20 may be used to monitor manufacturing and warehouse facilities and track individuals who enter restricted areas. Head end unit 32 with display 38 and input devices 34 and 36 may be positioned at a location remote from the area being surveyed by camera 22 such as a guard room at another location in the building. Although system 20 includes a method for automatically detecting a target object, the manual selection of a target object by a human operator, such as by the operation of joystick 36, could also be employed with the present invention. After manual selection of the target object, system 20 would track the target object as described above for target objects identified automatically.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482